El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
En este caso Joaquín Márquez y otros presentaron una petición de certiorari, en la que alegaron, entre otros extre-mos necesarios, que la Junta Insular de Elecciones de Puerto Rico había eliminado y excluido de las listas de electores de Humacao los nombres de- 256 personas que aparecían inscri-tas, y tal exclusión se bizo a virtud de sentencia de la corte municipal de Humacao en cada caso; que en las elecciones del 6 de noviembre de 1928, esos 256 excluidos, intentaron votar y votaron en Humacao, alegando no baber sido ex-cluidos, cuando en realidad lo estaban, valiéndose de affidavits, y sus votos no fueron contados, siendo las papeletas corres-pondientes recusadas y protestadas; que la Junta Insular *3de Elecciones al hacer el escrutinio contó y adjudicó al par-tido Socialista Constitucional las 256 papeletas de voto de los individuos antes referidos, produciéndose así a favor de los candidatos de dicho partido una mayoría de 43 votos sobre los demandantes, candidatos del partido adverso Álianza Puertorriqueña; que la Junta Insular de Elecciones, al hacer el citado escrutinio carecía de facultades o autoridad para contar esos votos de personas que se habían excluido de las listas de electores; y pidieron auto para que la junta demandada remitiera las listas de votantes de Humacao, hojas de cotejo, papeletas protestadas y que se contaron en el escru-tinio; y que se comunicara a la junta que el escrutinio efectuado no era final mientras pendía este caso; y en defi-nitiva se anulara lo actuado por la demandada en cuanto a la adjudicación al partido Socialista Constitucional, de los votos que aparecían en las papeletas protestadas.
La orden se dictó de acuerdo con la petición, para que se remitiera a la corte la documentación indicada; y la Junta Insular de Elecciones la cumplió.
Manuel Pereyó y otros, candidatos para alcalde el primero y los demás para miembros de la Asamblea Municipal de Humacao, solicitaron, y obtuvieron, intervención en el pro-ceso ; y contestaron, alegando: que las exclusiones de los 256 individuos a que se refiere la demanda eran nulas por serlo las órdenes expedidas por la Corte Municipal de Hu-macao, por haberse celebrado las vistas de los casos de ex-clusión el día 27 de julio de 1928, que era día de fiesta legal, y porque la corte no adquirió jurisdicción porque nunca) fueron legalmente citados los electores interesados; que los electores eliminados votaron bajo affidavit porque sus nom-bres habían sido eliminados ilegalmente, y el escrutinio fué hecho de acuerdo con la ley; y negaron otros extremos de la demanda. Presentaron también una moción to quash, basada en que en la petición no hay hechos suficientes para la causa de acción;' que la Junta Insular no tuvo autoridad para rechazar los votos mediante affidavit, y resolver en cuanto *4a la capacidad de los electores; que se pretende revisar la actuación, de las juntas de colegios electorales de Humacao; y que la corte no tiene poder para fijar el resultado de las elecciones.
La corte, m bcmk, decidió las cuestiones planteadas, y declaró con lugar la petición de certiorari, anulando1 el escru-tinio general practicado por la Junta Insular de Elecciones el 12 de diciembre de 1928, en cuanto a las del precinto electoral de Humacao, celebradas el 6 de noviembre de 1928, en lo que se refiere a la adjudicación hecha al partido Socia-lista Constitucional de 203 papeletas de individuos que vo-taron bajo affidavit en varios precintos, y cuyos nombres habían sido excluidos de las listas, anulándose la certifica-ción de tal escrutinio, y ordenándose su rectificación para no contar ni adjudicar las papeletas protestadas. La sentencia qs de fecha 11 de febrero de 1929; y contra ella se interpuso apelación, por los interventores. Tratamos del caso No. 4928 de este tribunal.
Los interventores-apelantes han señalado cinco errores. Para los fines de esta decisión consideramos de conveniencia copiar aquí el señalamiento. Es así:
‘£ PRIMER Error : — La Corte ele Distrito de San Juan cometió error en la sentencia dictada en este caso, al declarar que en el recurso de certiorari, provisto en la sección 89 de la vigente Ley Electoral, po-dían ventilarse las eualificaeiones de lo's electores y la legalidad de los votos recusados.
“SeguNbo Error: — La Corte de Distrito de San Juan cometió' error én la sentencia dictada en este caso, al declarar que en el re-curso de certiorari provisto en la sección 89 de la vigente Ley Electoral, podían ventilar'se actuaciones de funcionarios u organismos aje-nos a la Junta Insular de Elecciones.
‘‘ Tercer Error : — La Corte de Distrito de San Juan cometió error en la sentencia dictada en este caso, al declarar que las 201 papele-tas, objeto del litigio en este caso, eran papeletas protestadas.
‘ ‘ Cuarto Error : — La Corte de Distrito de San Juan cometió error en la ’sentencia dictada en este caso, al declarar que la Junta Insular de Elecciones no debió haber contado las 201 papeletas recusadas,, objeto de este j)leito.
*5‘1 Quinto ERROR: — La Corte de Distrito de San Juan cometió error en la sentencia dictada en este caso al declarar que las sentencias de la Corte Municipal de Humacao, eliminando a los 201 electores objeto de e'ste pleito, eran sentencias válidas y legales.”
Parece que deben ser tratadas preferentemente aquellas-materias que se relacionan en alguna forma, con la jurisdic-ción. El quinto señalamiento de error en este caso, merece tal preferencia. Copiamos de nuevo su texto:
‘ ‘ Quinto EbboR : — La Corte de Distrito de San Juan cometió error en la sentencia dictada en este caso, al declarar que las sentencias de la Corte Municipal de Humacao, eliminando a los 201 electores objeto de este pleito, eran sentencias válidas y legales.”
Las partes, ante la corte a quo, estipularon (Pág. 66 y 67, T. E.) afirmando como un liecbo que los juicios para ex-clusión se celebraron el día 27 de julio de 1928. Ese becbo aparece también de una certificación del juez municipal.
No acertamos a comprender por qué razón se nos argu-menta acerca del precepto del artículo 32 de la Ley Electoral como estaba en 1919. En este mismo alegato de los inter-ventores se cita en diversas ocasiones la Ley Electoral en-mendada; y en las enmiendas introducidas por Ley No. 1, de 1924, el artículo 32, en la parte necesaria en este caso, quedó enmendado así:
‘‘La fecha para las vistas de apelaciones de las decisiones de la Junta.Insular de Elecciones por las cortes municipales y de paz, según están autorizadas por esta Sección, no excederá del primer día de agosto del año en que fueron dictadas, y las cortes por las euale's fueron oídas dichas- apelaciones rendirán sus decisiones a más tardar el quince de agosto de dicho año; Disponiéndose, sin embargo, que las vistas y decisiones de apelaciones, según se autoriza y requiere anteriormente por esta Sección, podrán celebrarse y rendirse en los easo's correspondientes a las inscripciones y elecciones de 1924, hasta el 15 de agosto y primero de. septiembre -de dicho año, respectiva-mente.
=* * * # # * * >>
La cita de la ley de 1919 que fijaba la vista de esos, casos en otros términos, es totalmente errónea.
*6 ¿En qué forma se ha seguido el] procedimiento por la Corte Municipal de Humacao? Este es un extremo interesante, que no debemos dejar de discutir y resolver.
En estos casos, un elector reclama de la Junta Insular de Elecciones que se eliminen de las listas de electores de Hu-macao, determinados nombres, porque los que los llevan carecen de todas o de algunas de las condiciones requeridas por la ley para ser tales electores. La junta siguió el pro-cedimiento legal, y dentro de él, denegó las exclusiones soli-citadas. Entonces el promovente apeló para ante la Corte Municipal de Humacao. Esta, en fecha 20 de julio de 1928 fijó la sesión del día 24 de los mismos mes y año para lectura de un calendario de aquellos casos en apelación; y se ordenó que copia de esa orden fuera fijada por el márshal en el sitio destinado a edictos, para que llegara a conocimiento de los abogados y el público en general. En la sesión del día 24 de julio de 1928, se hizo el señalamiento de todos los casos en lista del número 1 al 301 para la sesión del día 27 de los mismos mes y año; y los demás para el 28; y al final del documento en que se hacen tales señalamientos se lee lo que sigue:
“Una copia de esta lista de señalamiento deberá ser fijada por el Marshal de esta Corte en el sitio destinado a edictos y otra copia de-berá ser remitida a cada uno de los representantes locales de los dos partidos políticos principales. Humacao, P. R., julio 24 de 1928. Firmado: Miguel A. Burset, Juez Municipal.”
Al pie se dice:
“Recibí una copia para uso de la sección No. 23 del Partido So-cialista. Firmado: Joaquín A. Burset, Vocal.
“Recibí una copia para uso del Partido Unión de P. R., julio 24, 1928. Firmado: Roeafort, Pres.”
Desde su principio este procedimiento parece poco en acuerdo con el espíritu de la ley. En primer lugar no resulta, la necesidad de que el aviso de lectura para señalamiento se haga por fijación de copia de la orden en la tabla de edictos.
*7O hay que notificar a las partes, o no hay qne hacer notifi-cación. Si lo primero, la forma acordada no es la legal; si lo segando, lo hecho no pasa de ser una redundancia.
Pero se lee ese calendario qne contiene cerca de seis-cientos casos de apelación; y se señalan 301 de ellos para nn solo día, el 27 de julio, tres días después del en que se hace el señalamiento. El plazo no puede ser más corto. Tres días en los que cada uno de los qne constituyen ese medio millar de electores ha de preparar su defensa, y ha de recoger la prueba necesaria para tal fin.
Hay algo que no queremos pase como desapercibido. De los señalamientos se hace notificación, pero ja quién? -¿Es acaso a aquellos cuyo derecho se va a discutir? No; se entrega una copia al representante del Partido Socialista, y otra al del Partido Unión de Puerto Rico. Estos señores, cualquiera que pueda ser su interés en la contienda electoral, no representan, ante el tribunal, a los electores cuya exclusión se solicita. Nadie puede afirmar que ellos tengan esa repre-sentación. Notificarles del señalamiento es algo que no tiene justificación dentro del procedimiento.
Puede aquí afirmarse que, lejos de seguirse en ese proce-dimiento regla alguna de las de la ley procesal, han quedado prácticamente violadas todas las garantías que ella presta a un ciudadano para defenderse. T no es ése el fin que per-sigue la Ley Electoral, cuando dispone, en su artículo 32, que los casos de apelación “serán oídos de acuerdo con las reglas de evidencia y procedimientos judiciales que rigen en casos civiles!”
No vemos en qué se ajustó la Corte Municipal de Humacao a los procedimientos en casos civiles.
De la decisión en el caso Padilla v. Corte de Paz, 35 D.P.R. 301, tomamos el siguiente párrafo: '
“Claro está que se trata de un procedimiento rápido, sumarísimo, pero ello no quiere decir que pueda -condenarse a una persona sin saber siquiera que ha sido demandado, sin habérsele servido una copia fiel de la demanda, con sólo habérsele citado en forma tan confusa *8que má's bien podía desprenderse que se le llamaba como testigo y no como parte en el procedimiento. El legislador tuvo buen cuidado de disponer, como liemos visto, expresamente en la ley electoral ‘que dichos casos serán oídos de acuerdo con las reglas de evidencia y procedimientos judiciales que rigen en caso's civiles.’ Ello admite, dadas las circunstancias especiales concurrentes, una reducción al límite de los términos, la mayor simplicidad posible en los procedi-mientos, una excesiva rapidez en las vistas y resoluciones, pero ello no puede admitir que se prescinda por completo de conceder su día en corte a la parte interesada.”
No importa que alguna cuestión no haya sido suscitada por la apelante. Ello no puede limitar el campo de acción del tribunal. La ley de 12 de marzo de 1903, para transformar el Tribunal Supremo en corte de apelación, contiene una sección (1141 de los Estatutos Revisados de Puerto Rico) que es como sigue:
“Que el Tribunal Supremo de Puerto Rico constituirá de aquí en adelante un Tribunal de Apelación y no un Tribunal de Casación. En sus deliberaciones y fallos en todos los asuntos, tanto en lo civil como en lo criminal, dicho Tribunal no se limitará solamente a in-fracciones de la ley o quebrantamientos de forma, según fueren señalados, alegados o salvados por los litigantes, o según se hiciera constar en sus exposiciones y excepciones sino que con el más alto fin de justicia, el Tribunal puede también entender en todos los hechos y tramitaciones en la causa tal como aparecieren en autos, conside-derando en igual forma sus méritos para la mejor administración de justicia y del derecho, y evitar injusticias y demoras.”
Es de la mayor importancia ese precepto legal, que per-mite prescindir de algún tecnicismo, para que el tribunal tenga una amplia esfera de acción, y pueda desembarazada y libremente llegar a la mayor realización del derecho.
A nuestro entender, no hubo en este caso un emplaza-miento formal a las partes. Se notificó a los partidos polí-ticos, no a los electores interesados. Y así podida quizá decirse que a esos juicios fueron los partidos, no los electores de cuya exclusión se trataba.
Es algo que no debe quedar sin consideración el hecho del enorme número de señalamientos fijados para cada día. *9Para el 27 de julio de 1928, se hicieron 301 señalamientos. Los juicios habían de empezar a las 9 de la mañana; hemos de conceder a la realidad el que se suspendieran a las 12 del día, se siguieran a la 1 p. m., y continuaran hasta las 7 p. m. Serían así tres horas de la mañana, y seis horas de la tarde. Fijando para cada caso diez minutos, que es lo menos que puede fijarse, los 301 casos señalados exigirían cincuenta horas y diez minutos; esto es, 41 horas y 10 minutos en exceso de las nueve antes calculadas. En el terreno de la realidad uo cabía esperar que se celebraran en un solo día y en la forma usual estos 301 juicios; y debemos y podemos concluir que el señalamiento era irregular y anómalo.
Pero hay otro extremo que merece toda atención. La parte interventora alega que los juicios para exclusiones se celebraron en un día de fiesta 'legal, en que no podían ser válidamente celebrados.
La Eesolución Conjunta No.- 45, de 24 de julio de 1923 en su artículo 1, dice-.
“Sección 1. Por 1a, presente se declara día de fiesta oficial y legal en Puerto Rico el día 27 de julio de 1923, y de cada año siguiente, y durante dicho día permanecerán cerrada's todas las oficinas públicas insulares y municipales.”
Requiere el desarrollo de este extremo para su resolución, la cita de otros textos legales.
Los artículos 10 y 11 del Código de Enjuiciamiento Civil, dicen así:
“Artículo 10. Las cortes deberán celebrar sesión y despachar los asuntos judiciales en cualquier día, exceptuándose lo dispuesto en el artículo siguiente.
“Artículo 11. No podrá actuar ninguna corte, ni despachar nin-gún asunto judicial, los domingos, el primero de enero, el cuatro de julio, el día de Navidad, el de dar gracias, y el día en que tenga lu-gar una elección general, a no ser para lo siguiente:
‘ ‘ 1. Para dar instrucciones a un jurado, a petición de éste, cuando ¡estuviere deliberando sobre el veredicto;
“2. Para recibir el veredicto de un jurado, o para disolver ésto;
“3. Para actuar un juez en una causa o procedimiento criminal; *10Disponiéndose, que en pleitos civile's podrán dictarse y ejecutarse ór-denes de arresto; dictarse y notificarse autos de embargo, ejecucio-nes, injunctions y autos prohibitorios, entablarse procedimientos para recobrar la pose'sión de propiedad mueble, y promoverse pleitos en cualquier día para obtener cualquiera de esos autos y procedimien-tos.”
El artículo 387 del Código Político, es como sigue;
“Artículo 387. Los días de fiesta, en el sentido de este Código, son: los domingos, el primero de enero, el día veinte y dos de fe-brero, el día veinte y dos de marzo, el Yierne's Santo, el día 30 de mayo, el cuatro de julio, el veinte y cinco de julio, el primer lunes de septiembre, que será conocido como el día de la fiesta del trabajo, el día veinte y cinco de diciembre, todos los días en que se celebren elecciones generales en la isla y cada día fijado por el Presidente de los Estado's Unidos, por el Gobernador de Puerto Rico, o por la Asam-blea Legislativa, para la celebración de día de ayuno, día de acción de gracias o día de fiesta. Siempre que cualquiera de dichos días ocurriere en domingo, será día de fiesta el lunes siguiente.”
Para los fines de esta resolución, es conveniente distinguir, como lo liace el mismo Código de Enjuiciamiento Civil, las diversas actuaciones de las cortes; las Ray que pueden llevarse a cabo sin necesidad de abrir la corte, y tener a ésta en. sesión pública; y las bay que requieren la sesión en corte abierta y con la presencia de funcionarios como el secretario y el mársbal. Esta diferencia se nota especialmente en los artículos 12, 13, 14, 15 y 16 del citado código procesal, que hablan de la celebración de sesiones, y el mismo artículo 11, ya citado, y el 22, que trata las facultades de los jueces en sus despachos.
La Resolución Conjunta No. 45 de 1923, imperativa en su texto y en su espíritu, provee que las oficinas públicas insulares y municipales queden cerradas en la fecha que marea la Resolución misma. La primera consecuencia lógica que puede extraerse de este precepto legal, es que toda actuación judicial que requiera la apertura de corte, y la pú-blica sesión, es imposible conforme a ley, y sería nula por ir contra lo en la ley ordenado.
*11Y éste es el caso de la sesión pública, en corte abierta, tenida por la Corte Municipal de Humacao el 27 de julio de 1928, para oír los casos de exclusión de electores.
Una lógica interpretación nos lleva a declarar qne por la Eesolución Conjunta No. 45 de 1923, no se ha hecho otra cosa que añadir un día festivo oficial y legal a los que ya aparecían en leyes anteriores como el Código de Enjuiciamiento Civil.
Se ha discutido mucho acerca de los días hábiles, y los no hábiles para actuar, citados en la jurisprudencia de los distintos Estados, bajo el nombre latino “dies non juridicus La jurisprudencia está muy lejos de ser uniforme.
En el caso Havens v. Stiles, 101 Am. St. Rep. 195, 8 Idaho, 250, 67 Pac. 919, la cuestión resuelta fué con relación a presentación de una demanda y libramiento de citación y emplazamiento un domingo; y se decidió que esos actos eran ministeriales. Pero lo que más importa de esta decisión es esto: en el estatuto allí.aplicado, se encuentra una sección o artículo 3866, que dice:
"No podrá actuar ninguna corte,.ni despachar ningún asunto judicial, en domingos, en primero de enero, en el cuatro de julio,, en día de Navidad o día de acción de gracias, o en día en que se cele-bren elecciones generales, a no ser para lo siguiente:
‘11. Para dar instrucciones a un jurado, a petición de éste, cuando-estuviere deliberando sobre el veredicto;
“2. Para recibir el veredicto de un jurado, o para disolver éste;.
"3. Para actuar un juez en una causa o procedimiento- criminal;, disponiéndose, que en pleito's civiles podrán dictarse y ejecutarse ór-denes de arresto; dictarse y notificarse autos de embargo, ejecucio-nes, injunctions y autos prohibitorios.”
El precepto, esencialmente es el mismo en nuestro código..
En la decisión que citamos (Havens v. Stiles) encontra-mos lo que sigue:
"En el caso de Whipple v. Hill, 36 Neb. 724, 38 Am. St. Rep. 742, 55 N. W. 227, 20 L.R.A. 313 — una decisión muy instructiva — so interpreta un estatuto bastante similar al nuestro. La opinión dice-así: ‘La sección 9, Capítulo IV, de los-Estatutos Compilados dispone-que e! primer lujies del mes de septiembre de cada año será en lo *12■sucesivo conocido como Día del Trabajo y se considerará como fe's-tivo en igual forma y con el mismo alcance que los días de fiesta provistos en la sección 8, Capítulo 41, de los Estatutos Compilados de 1887. Si 'se hace referencia al calendario se verá que el primer •día de septiembre de 1890, en que se libró la orden de embargo de ■que se trata, era lunes; por tanto, de acuerdo con la disposición anterior, era un día público o de fiesta legal. La objeción al libra-miento de la orden de embargo en este caso el Día del Trabajo se basa en la sección 28, Capítulo 19, de los Estatutos Compilado's, la •que declara que: 'No podrá actuar ninguna corte ni despachar nin-gún asunto judicial en un domingo o día de fiesta legal, a no ser para lo siguiente: 1. Para dar instrucciones a un jurado que esté •deliberando sobre el veredicto que ha de rendir. 2. Para recibir el veredicto de un jurado o para disolver a éste. 3. Para actuar en una causa o procedimiento criminal. 4. Para expedir o denegar un injunction preliminar o interdicto prohibitorio.’
“La Legislatura, a virtud de ]a sección citada, ha prohibido que las cortes del estado se abran o despachen algún asunto judicial salvo en ciertas excepciones bien definidas, en cualquier día que el estatuto ha declarado día público o de fie'sta legal. Debe notarse que la prohi-bición del estatuto, en lo relativo al despacho de asuntos en días fes-tivos, se refiere a actuaciones que, por su naturaleza, son puramente judiciales, y que no es aplicable a aquellas actuaciones que 'son me-ramente ministeriales. El lenguaje de la sección es claro y libre de ambigüedad y no debe ser extendido mediante interpretación judicial más allá del significado claro de las palabras usadas. Si hubiese sido la intención de la legislatura prohibir a las cortes o a los fun-cionarios judiciales que ejecutaran actos ministeriales durante los días festivos, habría usado palabras adecuadas para expresar tal in-tención. Si el despacho de todo asunto legal estuviera prohibido en tales día's, como ocurre en algunos estados, deberíamos admitir que la orden de que se trata sería nula; pero el estatuto deja de dispo-ner tal cosa. ‘Lo que la ley prohíbe es que las cortes actúen y des-pachen asuntos judiciales en días festivo's.’ Esta intención es ma-nifiesta. ’ ’
Es evidente que la corte atendió a la distinción entre las funciones y actuaciones judiciales que requieren se abra la corte y se constituya ésta en sesión, y aquéllas en las que no se requieren tales condiciones, declarando que la prohibición del estatuto se refiere a actos puramente judiciales, y no a los ministeriales.
*13Se cita por la parte apelada la decisión en el caso Pueblo v. Díaz, 33 D.P.R. 494. Los casos no son iguales. En aquél pudo decirse, con razón, que la proclama del Gobernador tenía el alcance de una recomendación; en el presente se trata de una ley, cuyo precepto para que el día de que se habla sea, legal y oficialmente, de fiesta, es de carácter imperativo..
En el caso Ex-Parte Dal Porte, 244 Pac. 355, decidido por la Corte Suprema de California en 24 de febrero de 1926,. encontramos lo que sigue:
“La Sección 134 del Código de Procedimiento Civil de California’ estatuye que ninguna corte, a excepción de la Corte Suprema, debe-hallar'se abierta para el despacho de asuntos judiciales en cualquiera de los días de fiesta mencionados en la sección diez excepto para los siguientes fines (se mencionan). La Sección 10 del Código de En-juiciamiento Civil, después de su enmienda en 1925, es en su texto como 'sigue:
“ ‘Días de fiesta, en la acepción de este Código, lo son todos Ios-domingos y cualesquiera otros días que se especifiquen o designen como festivos en el Código Político del Estado de California.’ ”
En la- decisión que comentamos se dice que antes de, esa enmienda de 1925,- la sección 10 del Código de Enjuiciamiento-Civil era esencialmente la misma Sección 10 del Código-Político en la que se designaban: los días festivos, y se esta-blecía que lo eran los sábados después de mediodía; pero en el año citado se enmendó en la forma que queda copiada. En-el caso que comentamos se decidió que el sábado por la tarde era de fiesta legal y día no hábil, y la sentencia dictada en ese día, nula; pero sin que ello quitara jurisdicción a la corte-para seguir actuando en el caso.
Es indudable que fué la voluntad de la Legislatura crear un día festivo, y que las palabras “fiesta legal y oficial” tienen un claro significado, y no se refieren a las'oficinas administrativas. En un día de fiesta legal no pueden actuar las cortes, salvo en aquello que les estuviera expresa y clara-mente permitido por la ley misma; su actuación es por excep-ción, lo que confirma la regla de que no pueden realizarla *14más que en los días no festivos. Y si se requiere para actuar, que se abra la corte, y se lleve a efecto una sesión pública habiendo una ley que ordene lo contrario, entonces la prohibi-ción es más clara y más fuerte.
Es de la mayor importancia para los fines de este razona-miento la consideración de los artículos 388 y 389 del Código Político de Puerto Rico. El texto legal es como sigue:
“Artículo 388. El tiempo en que cualquier acto prescrito por la ley debe cumplirse se computará excluyendo el primer día e inclu-yendo el último, a menos que éste sea día de fiesta, en cuyo caso será también excluido.
“Artículo 389. Cuando algún acto haya de ejecutarse bajo la ley o en virtud de contrato en un día señalado, y tal día ocurriere en día de fiesta, dicho acto podrá realizarse en el próximo día de trabajo, teniendo el mismo efecto que si 'se hubiera realizado en el día señalado.”
Es evidente la intención del legislador con respecto a la consideración de los días festivos; en ellos no se pueden realizar válida y eficazmente otros actos que los que de una manera expresa hayan sido señalados por la ley; los demás deben transferirse o posponerse, y el mismo artículo 388 que señalamos, les da eficacia cuando se llevan a cabo en el día siguiente, lo mismo que si lo hubieran sido en el día señalado.
 Se presenta a nuestro estudio un problema nacido de la doctrina jurídica sostenida por muchos tribunales de los Estados Unidos. Se ha mantenido que, aunque el juicio se celebre en un día festivo, si el acusado no hizo protesta alguna o no presentó objeción, no hay nulidad alegable en apelación. Se ha declarado en algunos casos que aunque es error en una corte estar abierta y funcionar en día festivo, si inadvertidamente lo hiciera sin que las partes presenten objeción, el fallo debe considerarse como registrado en día judicial o Jhábil.
Conocemos la jurisprudencia de lo estados de la Unión y la tendencia de la misma a declarar, como se ha hecho, que aun cuando los juicios se celebren un día festivo, si las partes *15interesadas en él no objetan a la irregularidad de su celebra-ción y renuncian así al privilegio de oponerse a la misma, tal renuncia surte el efecto de impedir la anulación del acto.
En el caso presente no babía la posibilidad de que el juez inadvertidamente celebrara juicio en un día que era festivo. La legítima autoridad, o sea, la Legislatura de Puerto Eico, Labia decretado una ley de carácter general y obligatorio ordenando que las oficinas públicas permanecieran cerradas en la fecha que allí se designa, todos los años, y realmente prohibiendo toda actuación oficial en ese día, ya que se de-claraba como festivo oficial y legalmente.
Surge aquí el problema acerca de la renuncia de los inte-resados a cualquier objeción nacida de la vigencia de esa ley. Opinamos que no hubo renuncia eficaz.
¿Pudo expresa o tácitamente renunciar el abogado Sr. Bolívar Pagán a la objeción basada en la falta de emplaza-miento y a la nacida de la celebración del juicio en un día festivo ?
Hemos dicho antes que aquí no había un emplazamiento a los interesados personalmente. La notificación se hizo a los partidos políticos por medio de sus jefes o representantes.
El abogado Sr. Bolívar Pagán en su declaración dijo que no se le había llamado por los interesados en aquellos casos de exclusión ni había convenido con ellos en su defensa, salvo los casos de Salvá, Maldonado y algún otro; dijo que-en aquellos casos él como miembro de la Junta Insular de Elec-ciones y como líder político tenía interés y por eso intervenía en ellos; pero negó que los intersados contrataran personal-mente con él para su defensa y hasta afirmó que Salvá, como líder político, le había hablado de que algunos de los inte-resados no estaban conformes con su representación; insistió en no haber sido llamado ni requerido por las partes e hizo comentarios con respecto a situaciones que surgieron y a motivos que le indujeron a intervenir. La corte entendió que esta prueba era débil y que esa sola evidencia no era la clara, convincente, concluyente, fuerte y positiva que se *16necesitaba para demostrar qne Bolívar Pagan no fue el abogado de las partes interesadas.
Para que el abogado represente a un cliente, y pueda por él actuar, pedir o renunciar, es necesario que exista la rela-ción entre aquél y el segundo, con carácter profesional. Así lo expresa la jurisprudencia constante. Y así se dice que el contrato consiste en la mera oferta o petición por parte del cliente, y la aceptación o asentimiento por parte del abogado ; que debe existir un convenio actual, expreso o tácito; y que el mero becho de que uno actúe como abogado por otro, no crea, por sí solo, la relación de abogado y cliente, aunque establece una fuerte presunción. Yéase 6 Corpus Juris, 630 y 631, párrafo 124. Es también cierto que, a menos que un estatuto requiera que la autoridad del attorney se evidencie por escrito, en un caso ordinario su posición como oficial del tribunal hace innecesario que él pruebe la autorización. Y así parece también de las decisiones de este tribunal en los casos Claudio v. Palacios, 29 D.P.R. 825, Aparicio v. Christiansen, 23 D.P.R. 493, y Franceschi v. Sepúlveda, 27 D.P.R. 118, en que se reconoce la presunción de representación.
En nuestro derecho el contrato entre abogado y cliente tiene el doble aspecto de locación de servicios (que no es nece-sario estudiar aquí con detenimiento), y de mandato. Como en todo contrato, la relación o el nexo se establecen por el consentimiento, la existencia del objeto del convenio, y la causa del mismo. Y el consentimiento debe aparecer de los actos de oferta y aceptación.
Ni en las secciones 151 a 160 de' la Compilación de 1911,. ni en la Ley No. 38 de 1916 determinando reglas para el ejercicio de la profesión de abogado en Puerto Rico, encon-tramos algo que rija específicamente el establecimiento de la relación contractual entre abogado y cliente. Abora bien; no puede olvidarse que la jurisprudencia, por regla general, se refiere a casos en que el interesado en un asunto ataca la certeza del becbo de que el abogado que apareció defendién-*17.dole haya sido tal abogado suyo; y en esos casos es lógico que se requiera una prueba más fuerte para destruir la pre-sunción de debida representación. En este litigio, no son los electores excluidos los que objetan; son los candidatos que aparecen derrotados. No creemos que los casos sean iguales.
Hay becbos que nos pueden conducir a la verdad esencial, que en más de una ocasión no es igual a la verdad procesal. Había aquí unas elecciones pendientes, y en ellas el natural deseo de los contendientes de que triunfaran los partidos políticos a que ellos pertenecían. No puede afirmarse que los que están en esa lucha sean siempre muy cuidadosos en la elección de medios y remedios; los errores y las rápidas determinaciones se suceden en esos casos. Así, aquí la cita-ción de los interesados fué prácticamente suprimida, y quizá se creyó que bastaba citar a los jefes locales de los partidos en lucha; legalmente, éste no era el procedimiento a seguir. Los jefes políticos, no los interesados, llevaron la dirección del proceso, y ellos intervinieron trayendo abogados, y presen-tándose ante la corte. A la citación irregular, sigue la in-tervención, irregular también, de los que la recibieron. Y los verdaderamente interesados, con escasas excepciones, no toman una parte activa en los procedimientos. La afirmación hecha por el testigo Bolívar Pagán en el sentido de que él intervenía como miembro de la Junta Insular, no tiene con-firmación ni en los hechos, ni en las posibilidades de derecho, ya que no aparece delegación alguna, ni legalmente él podía intervenir en tal representación. La que hizo de que inter-venía como leader político, está dentro de todas las proba-bilidades lógicas. Nos hallamos frente a una realidad, de la que no podemos prescindir.
Si el Sr. Bolívar Pagán intervino, como ha afirmado, sin contradicción, como jefe político, o por cualquier motivo que no fuera el mandato directo, expreso o tácito, de los electores interesados, él no era su abogado por razón de un convenio con ellos; y ellos no pudieron, ni de una forma expresa y *18clara, ni por interpretación, renunciar a las objeciones contra la jurisdicción, o contra la indebida actuación de la corte municipal.
No creemos de interés el becbo de que dos días después el mismo abogado representara a todos o a parte de los inte-resados en un procedimiento de certiorari; la representación pudo obtenerse en ese tiempo. Aparte de que ése no es el punto en discusión.
De acuerdo con estos razonamientos, debe revocarse la sentencia apelada, y declarar 'válido el escrutimo generad hecho por la Junta Insular de Elecciones el 12 de diciembre de 1928, en el precinto electoral de Eumacao, en cuanto a la adjudicación hecha por dicha Junta al partido socialista constitucional de las 203 papeletas o votos de que en este caso se trata, haciéndose las declaraciones en consecuencia con respecto a la certificación de escrutinio, y declaración del resultado de la elección.